DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment, arguments and remarks, filed on 3/18/2022, in which claim(s) 16-35 is/are presented for further examination.
Claim(s) 1-15 has/have been cancelled or has/have been previously cancelled.
Claim(s) 23, 24 and 30 has/have been amended.

Response to Amendments
Applicant’s amendment(s) to claim(s) 23, 24 and 30 has/have been accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35, filed on 3/18/2022, have been fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Applicant argues:
…
For example, when event data is received at the example processor platform 100, such as from the network 186, a sorter of the event pipe identifies a schema (e.g., using information in a packet header, such as metadata, name, format, protocol, etc.) of the event data and determines a corresponding event pipe 122 in the cache 120 to which the event data is to be cached. Applicant's specification, paragraph 29. The sorter forwards the event data to the cache 120 to be cached and/or buffered in the determined event pipe 122. Id. As described throughout the Applicant's specification, an example schema Si (e.g., schema S1, S2 ... SN 126) may be defined and/or identified based on user preferences and/or settings. Id., paragraph 30. For example, a user may specify at least one characteristic(s) of event data that is to be used to define and/or identify schema Si of the event data. Id. Example characteristics of the data include data profile information (e.g., user name, user demographics, metadata, etc.) and/or data type (e.g., data format, data protocol, etc.). Id.

see the bottom of page 7 to the top of page 9 of applicant’s remarks, filed on 3/18/2022.
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “network”, “sorter of the event pipe”, “using information in a packet header, such as metadata, name, format, protocol, etc.”, “schema Si may be defined and/or identified based on user preferences and/or settings”, “a user may specify at least one characteristic(s) of event data that is to be used to define and/or identify schema Si of the event data” and/or “characteristics of the data include data profile information (e.g., user name, user demographics, metadata, etc.) and/or data type (e.g., data format, data protocol, etc.)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues “…Chen fails to describe a system that will ‘receive, from a requester, a request to retrieve data, the request including a schema of the data’”, as recited in claim 16, see the middle of page 9 of applicant’s remarks, filed on 3/18/2022.
The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chen, [0021]-[0023] disclose receiving SQL queries, where the SQL queries are being interpreted as the “request to retrieve data” because queries by their nature are used to retrieve data in a database system and whoever sent the SQL queries/activated the SQL queries would be the “requester”.
Chandramouli, [0028] discloses users to submit queries (that define the continuous queries to be executed), event types (that specify the schema of input data streams), and input and output adapters (that define how streaming data reaches the DSMS from the outside world and vice versa).
Thus, the combination of Chen and Chandramouli discloses “receive, from a requester, a request to retrieve data, the request including a schema of the data”, as recited in claim 16.

Applicant argues Chen does not disclose “responsive to the request, identify, in a cache comprising a plurality of event pipes, an event pipe corresponding to the schema”, as recited in claim 16, see the bottom of page 9 to the top of page 10 of applicant’s remarks, filed on 3/18/2022.
The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner would like to point out that the claim has not defined/positively recited “event pipe”.  The name is suggestive of what it is, but the claim does not positively recite what it is.  As such, the broadest reasonable interpretation applies.
Reading the claim as a whole (i.e., where the claim refers back to the limitation of “receive, from a requester, a request to retrieve data, the request including a schema of the data”, as noted above, Chen, [0021]-[0023] disclose receiving SQL queries and Chandramouli, [0028] discloses users to submit queries (that define the continuous queries to be executed), event types (that specify the schema of input data streams), and input and output adapters (that define how streaming data reaches the DSMS from the outside world and vice versa).
Chen, [0025]-[0028] disclose that the query is applied to a stream data source, such as a stream table, a station or a data continuous query, where “event pipe” is being broadly interpreted to be any source of data that is sending/piping out a lot of data, in this case, the stream table (i.e., event pipe 1), a station (i.e., event pipe 2) and a streaming/data continuous query (i.e., event pipe 2), where wherever that respective data is coming from would be the “cache” for that respective data and cumulatively together disclosing “a cache comprising a plurality of event pipes”.
Chen, [0015] discloses that a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table
Chen, [0033] discloses that query results are compliant to schemas.
Chen, [0053] discloses multiple pipes/streams/tables, which would be a “plurality of event pipes”.
Chen, [0097] discloses a query applied to a stream data source, where the stream data source.
Again, Chandramouli, [0028] discloses users to submit queries (that define the continuous queries to be executed), event types (that specify the schema of input data streams), and input and output adapters (that define how streaming data reaches the DSMS from the outside world and vice versa), which, in combination with Chen, would require that the data source with the correct schema be returned.
Thus, the combination of Chen and Chandramouli discloses “responsive to the request, identify, in a cache comprising a plurality of event pipes, an event pipe corresponding to the schema”, as recited in claim 16.

Applicant argues Chen does not disclose “identify, in a storage device comprising a plurality of data tables, a data table corresponding to the schema”, as recited in claim 16, see the middle of page 10 to the top of page 11 of applicant’s remarks, filed on 3/18/2022.
The examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Chen, [0097] discloses the query applied to a stream data source, where the stream data source can be a stream table, see Chen, [0098], where stream table is being interpreted as the data table and where the stream tables various columns and rows, etc. is being interpreted as the stream table’s schema.
Again, reading the claim as a whole, as noted above, Chen, [0021]-[0023] disclose receiving SQL queries and Chandramouli, [0028] discloses users to submit queries (that define the continuous queries to be executed), event types (that specify the schema of input data streams), and input and output adapters (that define how streaming data reaches the DSMS from the outside world and vice versa).
Again, Chen, [0053] discloses multiple pipes/streams/tables, which would be a “plurality of data tables”.
Again, Chandramouli, [0028] discloses users to submit queries (that define the continuous queries to be executed), event types (that specify the schema of input data streams), and input and output adapters (that define how streaming data reaches the DSMS from the outside world and vice versa), which, in combination with Chen, would require that the data source with the correct schema be returned.
Thus, the combination of Chen and Chandramouli discloses “identify, in a storage device comprising a plurality of data tables, a data table corresponding to the schema”, as recited in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2010/0250572 A1 (hereinafter “Chen”) in view of Chandramouli et al, US 2013/0166712 A1 (hereinafter “Chandramouli”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 16, 23 and 30
Chen discloses a system, comprising:
a hardware processor (Chen, [0184], see processor); and
a non-transitory machine-readable storage medium (Chen, [0184], see memory) encoded with instructions executable by the hardware processor to:
receive, from a requester, a request to retrieve data (Chen, [0021]-[0023], see SQL queries), 
responsive to the request, identify, in a cache comprising a plurality of event pipes, an event pipe corresponding to the schema (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where the pipe is defined with a relation schema for type-preservation; Chen, [0015], see a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table; Chen, [0033], see query results compliant to schemas; Chen, [0053], see multiple pipes/streams/tables; and Chen, [0097], see query applied to a stream data source, where the stream data source can be an RVF station connected via a pipe and a DCQ connected via a pipe);
identify, in a storage device comprising a plurality of data tables, a data table corresponding to the schema (Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table);
retrieve the data, wherein the data comprises a combination of first data from the identified event pipe and second data from the identified data table (Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; and Chen, [0142]-[0145], see querying is processed in parallel and the results merged); and
provide the data to the requester (Chen, [0178], see query results are returned to the user).
On the other hand, Chandramouli discloses the request including a schema of the data (Chandramouli, [0028], see users submit queries that define the continuous queries to be executed and event types that specify the schema of input data streams).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Chandramouli’s teachings to Chen’s system.  A skilled artisan would have been motivated to do so in order to have a dynamic resource-aware option of resource allocation, see Chandramouli, [0016].  In addition, both/all of the references (Chen and Chandramouli) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as continuous/recurring queries.  This close relation between/among the references highly suggests an expectation of success.
Claim(s) 23 and 30 recite(s) similar limitations to claim 16 and is/are rejected under the same rationale.
With respect to claim 23, Chen discloses a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor (Chen, [0184], see memory).

Claims 17, 24 and 31
With respect to claims 17, 24 and 31, the combination of Chen and Chandramouli discloses wherein the instructions executable by the hardware processor to combine the first data from the identified event pipe and the second data from the identified data table comprise instructions executable by the hardware processor to:
form a union of the first data from the identified event pipe and the second data from the identified data table (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; and Chen, [0142]-[0145], see querying is processed in parallel and the results merged).

Claims 18, 25 and 32
With respect to claims 18, 25 and 32, the combination of Chen and Chandramouli discloses wherein the instructions executable by the hardware processor to form the union of the first data from the identified event pipe and the second data from the identified data table comprise instructions executable by the hardware processor to:
determine overlap data in the first data from the identified event pipe and the second data from the identified data table (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; and Chen, [0170], see time-overlapping threads).

Claims 19, 26 and 33
With respect to claims 19, 26 and 33, the combination of Chen and Chandramouli discloses wherein the request to retrieve data includes a time period, and the instructions further comprise instructions executable by the hardware processor to:
retrieve the first data from the identified event pipe according to the time period (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; Chen, [0157], see data is processed within a specified time period; and Chen, [0170], see time-overlapping threads); and
retrieve the second data from the identified data table according to the time period (Chen, [0038], see unions the resulting set; Chen, [0097], see query applied to a stream data source, where the stream data source can be a stream table, an RVF station connected via a pipe and a DCQ connected via a pipe; Chen, [0157], see data is processed within a specified time period; and Chen, [0170], see time-overlapping threads).

Claims 20, 27 and 34
With respect to claims 20, 27 and 34, the combination of Chen and Chandramouli discloses the instructions further comprising instructions executable by the hardware processor to:
generate a pipe scan function corresponding to the event pipe based on the identified schema (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where the pipe is defined with a relation schema for type-preservation; Chen, [0015], see a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table; Chen, [0033], see query results compliant to schemas); and
retrieve the first data from the event pipe using the pipe scan function (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where the pipe is defined with a relation schema for type-preservation; Chen, [0015], see a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table; Chen, [0033], see query results compliant to schemas).

Claims 21, 28 and 35
With respect to claims 21, 28 and 35, the combination of Chen and Chandramouli discloses wherein the data table comprises data previously stored in the event pipe (Chen, [0015], see a pipe is strongly typed by a relation schema with a stream key for identifying its elements and, as an abstract object, a pipe is implemented as a queue or stream table).

Claims 22 and 29
With respect to claims 22 and 29, the combination of Chen and Chandramouli discloses wherein the data represents streaming data (Chen, [0025]-[0028], see the data stream that is continuously filtered by SQL operators called a pipe, where the pipe is defined with a relation schema for type-preservation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Yan, 2006/0229938, for computing online advertising statistics in real-time; and
– Yan, 2006/0230029, for real-time, computer-generated modifications to an online advertising program.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: May 18, 2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152